DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Request for Continued Examination filed 07/25/2022. 
The status of the Claims is as follows:
Claims 1-15 and 33 have been cancelled;
Claims 16-32 and 34-37 are pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Allowable Subject Matter
Claims 16-32 and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed second operating station comprises at least one supplying unit located downstream of said wrapping apparatus, said supplying unit applying the adhesive film to the plurality of partial palletized loads that have been separately wrapped with the plastic film while the plurality of partial palletized loads are moving in the advancing direction to make the composed palletized load in addition to the limitations recited in Claim 16. 

Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed two portions of substantially non-stretchable plastics adhesive film are provided at a same height along an outer surface of the grouped configuration of said partial palletized loads in addition to the limitations in Claim 26. 

The Prior Art, Cere in view of Donnelly for example teaches an unwinding unit (61, 62, 66) does not teach a supplying unit located downstream of wrapping apparatus supplying the adhesive film. Further Cere in view of Donnelly does not teach placing two portions of plastic adhesive film provided at a same height along an outer surface of the grouped configuration. Where the functional limitation implies structure that the Examiner has determined the invention of Cere in view of Donnelly would not be capable of performing. 

Thus, it is Examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731